[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                AUGUST 25, 2009
                                 No. 08-16412                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                    D. C. Docket No. 08-00230-CR-J-20-JRK

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

GREGORIO DELGADO-BENITEZ,

                                                             Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                               (August 25, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges

PER CURIAM:

      James A. Hernandez, appointed counsel for Gregorio Delgado-Benitez in

this direct criminal appeal has moved to withdraw from further representation of
the appellant, because, in his opinion, the appeal is without merit. Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Delgado-Benitez’s conviction and sentence are AFFIRMED.




                                          2